Title: To Thomas Jefferson from John Coleman, 16 July 1822
From: Coleman, John
To: Jefferson, Thomas


Sir
Paris Bourbon County Kentucky
July 16th 1822
I flatter myself that you will not be displeased at the liberty I take of troubling you with this communication—There is at this time an interesting and important political question that agitates to a great degree the body politic of our State—And knowing the sincere and heartfelt interest that you have ever entertained for our common Country; I have concluded that you might not be disinterested in a matter so important to a Western State—This question has arisen from the pecuniary embarrassments of our State, and has assumed a shape that is well calculated to alarm the friends and Republicans of our Govt.—A discord exists between our Legislative and Judicial departments—The Legislature in 1820  enacted a Law establishing the “Commonwealths Bank”. As there was no specie deposited in its vaults the paper soon after it’s issue began to depriciate but as the measure was a very popular one at our next session a Law was passed requiring a Plaintf who had recovered Judgt., to endorse upon his execution when issued that the paper of that Bank should be taken in discharge thereof; and if this step was not taken  that the Deft. should have a right to replevy the debt for two years to be discharged in specie—This Law was opposed by some of our Citizens; and a Party who had recovered Judgement for a debt brought the question before our Circuit Court by moving to quash a Replevy Bond, on the grounds that the Law authorising the proceedings was contrary to the Federal and State Constitutions—The Judge decided the Law to be unconstitutional. The Legislature were then in session; and proceeded instantce to act upon the business in a manner which you will observe by a perusal of the document which I have taken the liberty herewith to communicate—In the lengthy discussion upon the Subject our members refered to that excellent authority written by yourself in “Notes of Virginia”—Where you so perspecuiously shew the relative nature and duty of the several departments of our well organized Govt.—This authority would have been conclusive; but the Supporters of the Law attempted to diminish it’s influence by producing a Letter which you have lately written to Mr Jarvis who has recently composed a political Work: and they relyed upon that part of your letter in which you remark “You seem in pages 84 & 148. to consider the Judges the Ultimate arbiters of all constitutional questions; a very dangerous doctrine indeed, and one that would place us under the despotism of an oligarchy”—they further attempted to shew that by the tenor of that letter that  if a Judge shall decide a Law unconstitutional, that the Legislature were required by a sense of duty to remove him from office, if they deemed the Law essential and important to promote the happiness of the Country—all men admit that “Salus populi, Lex suprema” but most politicians would contend, that if a Law is passed no controvention to the constitution, that, that instrument must be impaired and paralyzed if the Law is enforced—And that however great may be the necessity of the Law, that where there is a discrepancy  between the Law and the constitution that the latter must prevail, untill it is regularly altered or amended -I sincerely apologize, Sir, for troubling you with this communication—and would not have written it, but in consideration of the very high esteem and veneration in which I hold your character as a statesman and a Republican—and beleiving that although your personal interest may not in the slightest degree be effected; that you still retain that general and patriotic feeling, and those orthodox principles of liberty and equality which have been so proudly cherished by the western people—Pardon me Sir for making the request that if it is not inconsistent with your feelings or convenience that you will give me an answer and communicate even briefly your view upon this political subject—I wish to make no public use of it; but as I am a young man and meet with some difficulty upon the subject, it would be highly gratifying to know yr Sentiments—my Father who (when living) was your warm personal friend taught me when a youth to cherish the noble principles that you dictated for your countrymen and since I arrived to the age of maturity I am confirmed in the rectitude of his precepts—Accept Sir, the assurances of my highest respect and best wishes that the Evening of your life may be as tranquil as the meridian of it was usefullVery Respectfully your humbe ServtJohn H. Coleman